Delmonte v American Reliable Ins. Co. (2021 NY Slip Op 03746)





Delmonte v American Reliable Ins. Co.


2021 NY Slip Op 03746


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ.


571 CA 20-01389

[*1]ROCCO DELMONTE, PLAINTIFF-APPELLANT,
vAMERICAN RELIABLE INSURANCE COMPANY, DEFENDANT-RESPONDENT, ET AL., DEFENDANT. (APPEAL NO. 1.) 


CELLINO LAW LLP, BUFFALO (GREGORY V. PAJAK OF COUNSEL), FOR PLAINTIFF-APPELLANT.
JEFFREY SAMEL & PARTNERS, NEW YORK CITY (ROBERT G. SPEVACK OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Chautauqua County (Lynn W. Keane, J.), entered September 22, 2020. The order denied plaintiff's motion for leave to reargue its opposition to the motion of defendant American Reliable Insurance Company to dismiss the complaint. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Empire Ins. Co. v Food City , 167 AD2d 983, 984 [4th Dept 1990]).
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court